Court of Appeals
                           Sixth Appellate District of Texas

                                   JUDGMENT


Hubert Kindle, Appellant                              Appeal from the 188th District Court of
                                                      Gregg County, Texas (Tr. Ct. No. 50598-
No. 06-21-00132-CR          v.                        A). Memorandum Opinion delivered by
                                                      Justice van Cleef, Chief Justice Morriss and
The State of Texas, Appellee                          Justice Stevens participating.


       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Hubert Kindle, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.
                                                      RENDERED JULY 1, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk